DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 10/26/2022.
Claims 3, 7 are amended.
Claims 1 – 13 are presented for examination.

Final Action
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Response to Arguments
Claim Rejections - 35 USC § 112
The Applicant has amended claims 3 and 7. Due to the amendments the rejection under 35 USC 112 of claims 3 – 9 is withdrawn

Claim Rejections - 35 USC § 101
1. The Applicant argues that the rejection “overly generalized description of independent claim 1 could be used to describe all computerized methods because computer processors fundamentally may only do two things: exchange data with memories and perform mathematical operations on the received data” and “accordingly, characterized independent claim 1 as being directed towards “a mental process of performing an observation” essentially does nothing more than establish that the claim may be related to software” and that “this is far from sufficient to establish a prima facie case of ineligibility.”

In response this argument is not persuasive. The claims do not recite any computer elements and therefore the claim cannot be related to a computerized method. Further, the claim does not recite any software elements and therefore, cannot be related to pure software. The claim merely recites to perform an algorithm. An algorithm is a sequence of steps, usually governed by some logical decisions/rules. Algorithms encoded in software may be executed by computers, humans natively perform rule-based decision making in the performance of every day tasks. Therefore, the human mind is capable of performing algorithms. There is nothing about the claim which indicates that claims are either computerized or pure software. The Examiner notes that if the claims were pure software, then they would also be ineligible under 35 USC 101. 

2. The Applicant argues that, similar to Example 39, the instant claims do not recite an abstract idea because “claim 1 does not recite a mental process because the steps are not practically performed in the human mind” because the “Applicant submits that a human mind, on its own, cannot perform a method of delineating a boundary of a watershed, let alone performing the said method based on applying a HSM algorithm” and “the Examiner has not provided any sufficient evidence how a human mind, on its own, can identify a valid march direction based on a current march location of the HSM algorithm” and therefore the finding that the claim is directed towards an abstract idea is improper.

Therefore, at issue is whether or not a mental process is required to be performed in the human mind without any mental aids such as a pen and paper of calculator.

In response the MPEP 2106.04(a) (2) states:

“the Courts consider a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper” to be an abstract idea... the courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitations... If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental process grouping, and the claim recites an abstract idea... A claim that requires a computer may still recite a mental process. Claims can recite a mental process even if they are claimed as being performed on a computer...”

Therefore, the Applicant’s argument that because the claim cannot be performed by the human mind on its own it must be eligible is not persuasive because a mental process, even when a physical aid is used, is properly found to be a mental process.


3. The Applicant states that the claim is not an abstract idea because it provides an efficient and faster method of retrieving watershed boundaries and “therefore, the HSM algorithm outperforming existing techniques” recite “features of independent claim 1 are directed to an improvement in the domain of hydrologic analysis.”

In response, the Applicants argument that the HSM algorithm is a more efficient algorithm than existing algorithms is not persuasive because the abstract idea itself cannot be the practical application nor the inventive concept. In other words, no matter how effective an abstract idea may be, the abstract idea remains abstract and does not become eligible subject matter if it is found to simply be sufficiently efficient.

4. The Applicant argues that the Examiner has not provided evidence that a human can perform the claimed algorithm.

in response, if the specification is fully enabled, then by definition the specification teaches one of ordinary skill in the art how to make and perform the claimed invention. Indeed, the drawings of the instant application purport to illustrate the steps of the algorithm and the specification provides the algorithm. Therefore, a human, based on the disclosure of the specification is fully capable of performing the algorithm, especially with a physical aid.


5. The Applicant further asserts that the claim is used for hydrologic modeling, flooding, infrastructure, biological and ecological modeling, engineering, and military sectors and “applicant submits that independent claim 1 integrates the purported abstract idea into a practical application.”

In response, the claim does not recite any application of the HSM algorithm into the argued hydrologic modeling, flooding, infrastructure, biological and ecological modeling, engineering, and military sectors. The claim simply recites to perform the HSM algorithm itself.

6. The Applicant asserts that the claim is “significantly more” than an abstract idea because claim 1 “result in an improvement to an existing technology in the domain of hydrologic analysis” by “enable[ing] retrieval of watershed boundaries.”

in response the argument is not persuasive because the claim merely recites steps of the HSM algorithm. Even if, for arguments sake, taking into consideration the claimed recitation of “watershed” this at most generally links the use of the HSM algorithm to watersheds and this simply generally links the use of the abstract idea to a technological field. Generally linking the use of an abstract idea to a technological field is not patent eligible under any of the 101 analysis steps.

End Response to Arguments




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


(1) Claims 1 - 13 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
	Claim 1.
	STEP 1: YES – Method.
STEP 2A PRONG ONE: the claim recites “…delineating a boundary of a watershed… comprising: applying a Haag Shokoufandeh Marching (HSM) algorithm that creates the boundary of the watershed by marching around an edge of the watershed and never entering an internal area of the watershead, wherein marching the HSM algorithm includes identifying a valid march direction based on a current march location of the HSM algorithm” which is a mental process of performing an observation, evaluation, judgement.

STEP 2A PRONG TWO: NO. The claim does not require the use of a computer therefore the claim cannot make an improvement to a computer or computer technology. The claim merely claims a disembodied HSM algorithm without reciting any amount of computer or other technology for performing the algorithm. This leaves only the human mind (possibly with the aid of pencil and paper) to perform the claimed algorithm. Synopsys vs. Mentor Graphics had a similar fact pattern.
While the claim recites “of a watershed” merely generally links the judicial exception to a technological environment of watersheds. While this often refers to dividing ridges of rain water, the term is not exclusively used in only that technological area. For example, it is also used in the medical field when dealing with finding dividing lines between various fluids and tissue. The Examiner has also seen it used generally in computer science in the realm of image processing/segmentation. Therefore the claim, as written, may be interpreted to apply an algorithm generally across multiple fields that essentially trace the outline of a thing. Such limitations are no indicative of integration into a practical application because the claim does not recite additional elements or a combination of additional elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.

STEP 2B: NO.  While the claim does recite a “Haag Shokoufandeh Marching (HSM) algorithm” which is a particular type of algorithm; an improvement to an algorithm itself misses the mark because an improved algorithm (I.e., mathematical or logical relationships) isn’t an improvement beyond the abstract idea and an improved abstract idea itself isn’t patent eligible under 35 UC 101. For a claim to be significantly more there must be additional elements which amount to significantly more (inventive concept) than the abstract idea. In these claims the claim merely performs the algorithm itself. Therefore there is no inventive concept. 

The claim merely recites the judicial exception and generally links the judicial exception to the technological environment of watersheds; however, the claim does not recite any additional elements beyond the judicial exception itself. The claim does not make an improvement to a computer. The claim does not use a particular machine. The claim does not recite any additional elements that are significantly more than the judicial exception.

Therefore the claim is not eligible under 35 USC 101.

Claim 10
STEP 1: YES – Method.
STEP 2A PRONG ONE: the claim recites “using a Haag Shokoufandeh Marching (HSM) algorithm that returns a march location of the HSM algorithm” which is a mental process of performing an observation, evaluation, judgement.

STEP 2A PRONG TWO: NO. The claim does not require the use of a computer therefore the claim cannot make an improvement to a computer or computer technology. The claim merely claims a disembodied HSM algorithm without reciting any amount of computer or other technology for performing the algorithm. This leaves only the human mind (possibly with the aid of pencil and paper) to perform the claimed algorithm. Synopsys vs. Mentor Graphics had a similar fact pattern.
While the claim recites “of a watershed” merely generally links the judicial exception to a technological environment of watersheds. While this often refers to dividing ridges of rain water, the term is not exclusively used in only that technological area. For example, it is also used in the medical field when dealing with finding dividing lines between various fluids and tissue. The Examiner has also seen it used generally in computer science in the realm of image processing/segmentation. Therefore the claim, as written, may be interpreted to apply an algorithm generally across multiple fields that essentially trace the outline of a thing. Such limitations are no indicative of integration into a practical application because the claim does not recite additional elements or a combination of additional elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.

STEP 2B: NO.  While the claim does recite a “Haag Shokoufandeh Marching (HSM) algorithm” which is a particular type of algorithm; an improvement to an algorithm itself misses the mark because an improved algorithm (I.e., mathematical or logical relationships) isn’t an improvement beyond the abstract idea and an improved abstract idea itself isn’t patent eligible under 35 UC 101. For a claim to be significantly more there must be additional elements which amount to significantly more (inventive concept) than the abstract idea. In these claims the claim merely performs the algorithm itself. Therefore there is no inventive concept. 

The claim merely recites the judicial exception and generally links the judicial exception to the technological environment of watersheds; however, the claim does not recite any additional elements beyond the judicial exception itself. The claim does not make an improvement to a computer. The claim does not use a particular machine. The claim does not recite any additional elements that are significantly more than the judicial exception.

Therefore the claim is not eligible under 35 USC 101.

Claim 2 merely further characterizes the judicial exception but does not integrate the judicial exception into a practical application nor recite significantly more than the abstract idea.
Claim 3. merely further characterizes the judicial exception but does not integrate the judicial exception into a practical application nor recite significantly more than the abstract idea.
Claim 4. merely further characterizes the judicial exception but does not integrate the judicial exception into a practical application nor recite significantly more than the abstract idea.
Claim 5. merely further characterizes the judicial exception but does not integrate the judicial exception into a practical application nor recite significantly more than the abstract idea.
Claim 6. merely further characterizes the judicial exception but does not integrate the judicial exception into a practical application nor recite significantly more than the abstract idea.
Claim 7. merely further characterizes the judicial exception but does not integrate the judicial exception into a practical application nor recite significantly more than the abstract idea.
Claim 8. merely further characterizes the judicial exception but does not integrate the judicial exception into a practical application nor recite significantly more than the abstract idea.
Claim 9. merely further characterizes the judicial exception but does not integrate the judicial exception into a practical application nor recite significantly more than the abstract idea.
Claim 11. merely further characterizes the judicial exception but does not integrate the judicial exception into a practical application nor recite significantly more than the abstract idea.
Claim 12. merely further characterizes the judicial exception but does not integrate the judicial exception into a practical application nor recite significantly more than the abstract idea.
Claim 13. merely further characterizes the judicial exception but does not integrate the judicial exception into a practical application nor recite significantly more than the abstract idea.

Potentially Allowable Subject Matter
Claims 1 – 13 contain potentially allowable subject matter and would be allowable if all other objections and rejections were overcome.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance

While Hagg_2017 teaches the underlying data structure of the claimed Haag-Shokoufandeh algorithm and uses a Modified Nested Set (MNS) and a D8 graph where there are vertices and edges labeled by discovery time and finish time as claimed. However; the Haag-Shokoufandeh algorithm, while utilizing the underlying data structure, is different in than the underlying data structure. A search of the prior art found that the earliest mention of the claimed Haag-Shokoufandeh algorithm is in the referenced titled “A Watershed Delineation Algorithm for 2D Flow Direction Grids” published in Environmental Monitoring and Software dated August 1, 2017 which is less than 1 year prior to the priority date of the instant Application. As this is the inventors own work it is not prior art for these claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN S COOK/Primary Examiner, Art Unit 2127